Lyon. J.
1. The alleged failure and neglect of the defend*491ant to close bis saloon at tbe hour prescribed by the ordinance is not a misdemeanor, and this action, brought to recover the fine or penalty imposed for a violation of the ordinance, is there:fore a civil action. B. S., ch. 155, sec. 1. In Boscobel v. Bugbee, 41 "Wis., 59, the alleged violation of the ordinance was a misdemeanor. The charge was “ for fighting and threatening to fight ” in violation of an ordinance for the protection of the public peace. It was substantially for committing an affray, which is a misdemeanor. Hence it was said that the action was quasi criminal, and it was held that an appeal would not lie from the judgment of the circuit court therein. But this being purely a civil action, the plaintiff may maintain an appeal from the judgment of the circuit court. State v. Hayden, 32 Wis., 663.
2. The charter of the village of Platteville confers upon its president and trustees the power to license and regulate saloons therein (Sup. to Laws of 1861, ch. 63, sec. 19), to make ordinances for the government and good order of the village (sec. 22), and to prescribe penalties for the violation thereof, not exceeding fifty dollars for any one offense. (Sec. 27.) The ordinance in question is one regulating saloons, and was intended to promote, and, if enforced, doubtless does promote, the good order of the village. Hence the charter confers upon the village authorities power to enact it. That the ordinance does not violate any law of this state, or infringe the constitutional rights of any citizen, is too clear for controversy.
3. The only remaining question is, whether the ordinance is void because the village charter under which it was passed provides that all fines, penalties and forfeitures collected for violations of ordinances “ shall be paid into the treasury of said village for its use.” (Sec. 29.) If void, it is so because it contravenes sec. 2, art. X of the constitution, which ordains that “ the clear proceeds of all fines collected in the several counties for any breach of the penal laws” shall constitute a' portion of the school fund.
*492In Dutton v. Fowler, 27 Wis., 427, a penal statute which gave the whole penalty to the informer, was held void for that reason. In Lynch v. The Steamer Economy, id., 69, a penal statute was held valid which gave half the penalty to the informer and half to the county, but it was said that the half given to the county must go to the school fund. It was also intimated in that case that a statute is valid which gives a penalty to an injured party as damages or compensation for the injury.
In this case we are not dealing with a statute, but with a municipal ordinance; and the question is, whether penalties imposed by such ordinances are within the constitutional provision. The language of the provision is not general and unlimited. It is not that the clear proceeds of all penalties shall go to the school fund, and, as we have already seen, it has not been so construed. The provision is a limited one, and we are to determine its limits. It is somewhat difficult to do this, for the language is peculiar, and we are unaided by direct, authority. We are disposed to hold, however, that the words “ collected .in the several counties for any breach of the penal laws ” limit the operation of the provision to penalties or fines for breaches of penal statutes, collected by ordinary judicial proceedings in the courts of the state. This construction has prevailed in the legislation of the state ever since the constitution was adopted; for the city and village charters containing provisions giving to the municipalities penalties collected for violations of ordinances, are very numerous. The validity of those provisions has never before been questioned in this court. Sui’ely some weight is due to such uninterrupted acquiescence for thirty years.
Because of such acquiescence, and because the language of the constitution admits of the construction above indicated, and for the further reason that to hold otherwise would seriously embarrass the various municipalities of the state by invalidating numerous ordinances, upon the existence and *493enforcement of which the order and good government of the municipalities greatly depend, we are constrained to adopt that construction, and to hold that the statute under which the ordinance in question was passed, does not infringe the constitutional provision, and hence that the ordinance is valid.
It follows that the complaint states a cause of action, and the court below erred in ruling out the testimony and dismissing the action.
By the Court. — The judgment of the circuit court is reversed, and the cause remanded for a new trial.